United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1069
                         ___________________________

                               Carlos Portillo-Escobar

                              lllllllllllllllllllllPetitioner

                                            v.

                                 Eric H. Holder, Jr.

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: October 7, 2014
                              Filed: October 17, 2014
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       El Salvadoran citizen Carlos Portillo-Escobar (Portillo) petitions for review of
an order of the Board of Immigration Appeals (BIA) affirming an immigration judge’s
(IJ’s) denial of withholding of removal. When, as here, the BIA affirms without
opinion, this court reviews the IJ’s decision as the final agency determination. See
Abdelwase v. Gonzales, 496 F.3d 904, 906 (8th Cir. 2007); see also De Castro-
Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (reviewing questions of law
de novo, and agency’s factual determinations under substantial-evidence standard).
To qualify for withholding of removal, Portillo had to show there was a clear
probability that his life or freedom would be threatened in El Salvador based on one
of several protected grounds, such as membership in a particular social group, see
Garcia v. Holder, 746 F.3d 869, 872 (8th Cir. 2014); and in administrative
proceedings, Portillo identified two particular social groups, only one of which he
mentions in his briefs.1

        The IJ denied withholding of removal based on a finding that the group at issue
here did not qualify as a particular social group, but alternatively the IJ found that
Portillo’s testimony did not establish he would be persecuted on his return to El
Salvador based on his membership in such a group. Whether or not the group at issue
qualifies as a particular social group–an issue we need not reach–we agree with the
IJ that Portillo’s testimony fell short of establishing his entitlement to withholding of
removal on account of his membership in such a group. See Garcia, 746 F.3d at 872
(unless petitioner demonstrates evidence was so compelling that no reasonable fact
finder could fail to find in his favor, factual findings will not be reversed); Costanza
v. Holder, 647 F.3d 749, 753 (8th Cir. 2011) (per curiam) (clear probability of future
persecution is extreme concept involving infliction or threat of death, torture, or injury
to one’s freedom or person on account of protected ground). The petition for review
is denied.
                         ______________________________




      1
       Claims not briefed are waived. See Ali v. Holder, 686 F.3d 534, 538 n.1 (8th
Cir. 2012). Portillo also does not brief his asylum claim.

                                           -2-